An unpub|is|'“ed order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREl\/IE COURT OF THE STATE OF NEVADA

 

THEODORE L. LIAPIS, No. 64094

Appellant,

vs. § 

l\/IARIE JOSEPHINE LIAPIS, F l am E 

Respondent. Ju|_ 28 mm
TRAC] K. L|NDEMAN

¢LE R m
oRDER DISMISSING APPEAL ¢» R DE» 

This appeal was docketed in this court without payment of the
requisite filing fee. On May 30, 2014, counsel for appellant filed a
suggestion of death on the record, stating that appellant passed away on
l\/Iay 14, 20.14, and indicating that appellant’s passing renders this appeal
moot.

Cause appearing, this appeal is»hereby dismissed Appellant’s
pending motions to extend the time to pay the filing fee, to proceed on

appeal in forma pauperis, and for a stay, are denied as moot.l

lt is so CRDERED.
a é l 6
. C.J.

cc: Hon. Egan K. Wa.lker, District Judge
Mark T. Liapis
Jonathan H. King
Washoe District Court Clerk

lCounsel’s request to leave this matter open on the court’s docket for
the purpose of investigating the conduct of respondent’s counsel is denied.
Any such request should be directed to state bar counsel in the first
instance SCR 104.

SuPneME Count
cs
Na:vAoA

r_o) cwa cum